Undercofler, Justice.
This appeal is from the grant of a motion to dismiss. It appears from the order that the trial court in passing upon the motion considered certain depositions. The trial court was authorized to consider this evidence as shown by written stipulation of counsel dated February 19, 1971. We conclude, therefore, the motion to dismiss was treated as a motion *611for summary judgment. Code Ann. § 81A-112 (b) (Ga. L. 1966, pp. 609, 622; 1967, pp. 226, 231; 1968, pp. 1104, 1106).
Argued April 13, 1971
Decided May 6, 1971
Rehearing denied May 20, 1971.
Burch & Boswell, John S. Boswell, Sr., for appellants.
Coleman-, Blackburn, Kitchens & Bright, Oris D. Blackburn, for appellees.
The notice of appeal directs that the transcript of evidence shall not be transmitted to this court but the evidence and proceedings will be filed in narrative form. A narrative has not been submitted. Code Ann. § 6-805 (i) (Ga. L. 1965, pp. 18, 24). Without the evidence this court is unable to pass upon the questions presented. Webb v. Jones, 221 Ga. 754 (4) (146 SE2d 910).

Judgment affirmed.


All the Justices concur.